COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-192-CV

BRIAN KNOTTS	APPELLANT



V.



KAREN HEADLEY AND LANNY HEADLEY, 				APPELLEES

INDIVIDUALLY, AND ON BEHALF OF 

THE ESTATE OF JEFFREY HEADLEY	



----------

FROM THE 17TH DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 17, 2008, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.  



DELIVERED:  November 20, 2008  

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.